DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed April 23, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1, 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination liquid-cooled heat dissipation device, comprising: a main body, a centrifugal pump, an inlet pipe and an outlet pipe; the main body further comprising: a plurality of liquid flow channels and a plurality of liquid storage tanks; the liquid flow channels being circumferentially arranged at intervals; the liquid storage tanks being respectively disposed on a first side and a second side of the main body, wherein the liquid storage tanks on different sides of the main body are in spatial communication with each other through at least one of the liquid flow channels, the liquid storage tanks comprise a centrifugal tank located at a center of the main body; the centrifugal pump being disposed in the centrifugal tank; the inlet pipe communicating with one of the liquid storage tanks; and wherein at least two of the liquid storage tanks adjacent to and directly in spatial communication with the centrifugal tank are fan-shaped tanks; the outlet pipe communicating with the other one of the liquid storage tanks; wherein the rotation of the centrifugal pump guides a cooling liquid to sequentially pass through the inlet pipe, the main body and the outlet pipe; and wherein the cooling liquid flows through the liquid storage tanks via the liquid flow channels, and radial jet flows are formed after the cooling liquid passes through the centrifugal pump. None of the cited references teach the fan shaped tanks as claimed and is considered a novel approach for centrifugal pumps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747